Citation Nr: 1015526	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-10 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from February 1954 to 
February 1956.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the special monthly pension 
claim, the Board finds that additional development of the 
evidence is required.

First, the Veteran has stated on several occasions that he 
has received recent medical treatment for his various medical 
ailments at the VA Community Based Outpatient Clinic (CBOC) 
in Arecibo, Puerto Rico, and at the VA Medical Center (VAMC) 
in San Juan, Puerto Rico.  See March 2008 Veteran statement; 
March 2008 VA psychological examination.  VA's duty to assist 
includes obtaining records of the Veteran's "relevant" VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 
3.159(c)(2), (c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is charged with constructive knowledge of evidence 
generated by VA).  Thus, the Agency of Original Jurisdiction 
(AOJ) should take appropriate steps to determine whether 
relevant VA medical records exist, and if so, to obtain them 
on remand.

The Veteran also contends that his medical problems are more 
severe currently than when he underwent VA examination for 
aid and attendance purposes in April 2008.  He also contends 
that he has additional problems, such as decreased vision.  
He contends that his poor vision makes it difficult for him 
to protect himself from the hazards of his environment, even 
though he is not blind and his vision is not 5/200 or less in 
both eyes.  The Veteran should be afforded additional VA 
examination for aid and attendance purposes.  

Additionally, a review of the claims folder reveals that the 
Veteran was in receipt of disability benefits from the 
Social Security Administration (SSA) in the 1970s and early 
1980s.  However, in 1982 it appears that his SSA disability 
benefits were terminated.  Subsequently, the Veteran was 
awarded SSA "retirement" benefits in 1996.  But most 
recently, the March 2008 VA psychological examiner noted that 
the Veteran was in receipt of SSA "disability" benefits.  
It is uncertain whether the VA examiner was actually 
referring to the Veteran's SSA "retirement" benefits.  In 
any event, if there are outstanding SSA "disability" 
records, those records must be obtained before deciding this 
claim since these records may address the degree of 
impairment from his various medical conditions.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the Veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to determine if these records exist, and if so, to 
obtain them.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Contact the Veteran to ascertain when and 
where he has obtained VA medical 
treatment since February 2008.  Then 
obtain the records of any relevant VA 
medical treatment, including records from 
the VA CBOC in Arecibo, Puerto Rico, and 
at the VAMC in San Juan, Puerto Rico.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.	Afford the Veteran an opportunity to 
identify any non-VA (private) medical 
treatment he has obtained since he 
submitted the claim on appeal, in 
February 2008.

3.	Ask the Veteran to clarify whether he 
is in receipt of SSA "disability" 
benefits as opposed to SSA 
"retirement" benefits by providing a 
document from SSA which discloses the 
type of benefit the Veteran receives.  
If the Veteran is unable to provide a 
document which establishes the type of 
benefit he receives from SSA, then 
request that SSA provide official 
confirmation of the type of benefit 
awarded to the Veteran.  If the Veteran 
receives SSA disability benefits, ask 
SSA to provide copies of all records 
associated with the Veteran's SSA 
disability claim(s).  Request copies of 
the disability determination and all 
medical records considered therein.  If 
no records are available or do not 
exist, a response to that effect must 
be documented in the claims file, and 
the Veteran must be notified. 

4.	Then, after all evidence addressed in 
numbered paragraphs #1-#3 has been 
obtained, afford the Veteran VA aid and 
attendance examination.  Provide an 
objective description of the Veteran's 
ability to walk, in addition to the 
general information obtained from the 
Veteran about how far he reports he is 
able to walk.  Describe the Veteran's 
actual corrected at the time of the 
examination, including the effect of any 
decreased vision on his ability to take 
care of himself and perform activities of 
daily living, in addition to the general 
finding that the Veteran's visual acuity 
exceeds 5/200 in each eye. 

5.	 Then, review the Veteran's claims file 
and ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

6.	Finally, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

